                      Case 1:18-mj-00121-DAR Document 1 Filed 10/03/18 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                     DistrictDistrict
                                                __________    of Columbia
                                                                      of __________

                  United States of America                       )
                             v.                                  )
                      Jackson A. Cosko
                                                                 )      Case No.
                                                                 )
                                                                 )
                                                                 )
                                                                 )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of        Sept. 27, 2018 to October 2, 2018     in the county of                               in the
                       District of          Columbia         , the defendant(s) violated:

            Code Section                                                   Offense Description
(1) 18 U.S.C. 119                              (1) Making Public Restricted Personal Information
(2) 18 U.S.C. 1030(a)(3)                       (2) Unauthorized Access of a Government Computer
(3) 18 U.S.C. 1028(a)(7)                       (3) Identity Theft
(4) 18 U.S.C. 1512(b)(3)                       (4) Witness Tampering
(5) 18 U.S.C. 875(d)                           (5) Threats in Interstate Communications
(6) D.C. Code 22-801(b)                        (6) Second Degree Burglary
(7) D.C. Code 22-3302(b)                       (7) Unlawful Entry


         This criminal complaint is based on these facts:
See attached affidavit in support of a criminal complaint




         u Continued on the attached sheet.


                                                                                            Complainant’s signature

                                                                                Jason Bell, Captain, U.S. Capitol Police
                                                                                             Printed name and title

Sworn to before me and signed in my presence.


Date:             10/03/2018
                                                                                               Judge’s signature

City and state:                         Washington, DC                          Magistrate Judge Deborah A. Robinson
                                                                                             Printed name and title
